                                                              United States Bankruptcy Court
                                                                    District of Arizona
In re:                                                                                                                 Case No. 20-01152-BKM
THEODORE R CARLSON                                                                                                     Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0970-2                                                  User: stroude                                                               Page 1 of 2
Date Rcvd: Apr 09, 2021                                               Form ID: nch13pln                                                         Total Noticed: 20
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

+++              Addresses marked '+++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(e).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 11, 2021:
Recip ID                  Recipient Name and Address
db                    +   THEODORE R CARLSON, 1112 SAN PEDRO DRIVE NE 145, ALBUQUERQUE, NM 87110-6724
15942710            +++   COPPER STATE CREDIT UNION, FKA DEER VALLEY CREDIT UNION, 15458 N. 28TH AVENUE, PHOENIX, AZ 85053-4076
15942713              +   Mercury/FBT, Attn: Bankruptcy, Po Box 84064, Columbus GA 31908-4064
15942715              +   Speady Rapid Cash, 1841 W Northern Ave, Phoenix AZ 85021-5260
15942717              +   Target, c/o Financial & Retail Srvs, Mailstop BT POB 9475, Minneapolis MN 55440-9475

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       Email/Text: bankruptcynotices@azdor.gov
                                                                                        Apr 10 2021 00:35:00      AZ DEPARTMENT OF REVENUE,
                                                                                                                  BANKRUPTCY & LITIGATION, 1600 W.
                                                                                                                  MONROE, 7TH FL., PHOENIX, AZ 85007-2650
15942705               + Email/Text: backoffice@affirm.com
                                                                                        Apr 10 2021 00:37:00      Affirm, Inc., Attn: Bankruptcy, Po Box 720, San
                                                                                                                  Francisco CA 94104-0720
15942706                  Email/Text: bankruptcynotices@azdor.gov
                                                                                        Apr 10 2021 00:35:00      Arizona Department of Revenue, Attention BK
                                                                                                                  Payment Unit, 2005 N Central Ave, Ste 100,
                                                                                                                  Phoenix AZ 85004-1546
15942707               + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Apr 10 2021 00:55:43      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City UT 84130-0285
15942708               + Email/Text: collections@sccfcu.org
                                                                                        Apr 10 2021 00:36:00      County Federal Credit Union, Attn: Bankruptcy
                                                                                                                  Dept., 1641 N 1st St, Ste 170, San Jose CA
                                                                                                                  95112-4521
15942709               + Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Apr 10 2021 00:57:48      Credit One Bank, Attn: Bankruptcy Department,
                                                                                                                  Po Box 98873, Las Vegas NV 89193-8873
15942711               + Email/Text: compliance@dontbebroke.com
                                                                                        Apr 10 2021 00:37:00      Dollar Loan Center, Attn: Bankruptcy, 8860 West
                                                                                                                  Sunset Road, Las Vegas NV 89148-4899
15942712               + Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Apr 10 2021 00:35:00      Internal Revenue Service, PO Box 7346,
                                                                                                                  Philadelphia PA 19101-7346
16025629                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Apr 10 2021 00:57:52      LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                                  PO Box 10587, Greenville, SC 29603-0587
15983004                  Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                        Apr 10 2021 00:59:48      MERRICK BANK, Resurgent Capital Services,
                                                                                                                  PO Box 10368, Greenville, SC 29603-0368
15942714               + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                        Apr 10 2021 00:55:41      Merrick Bank/CardWorks, Attn: Bankruptcy, Po
                                                                                                                  Box 9201, Old Bethpage NY 11804-9001
16013285                  Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                          Apr 10 2021 00:59:52                    Portfolio Recovery Associates, LLC, POB 12914,
                                                                                                                  Norfolk VA 23541
15943189               + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                         Apr 10 2021 00:59:52                     PRA Receivables Management, LLC, PO Box
                                                                                                                  41021, Norfolk, VA 23541-1021




        Case 2:20-bk-01152-BKM Doc 36 Filed 04/09/21 Entered 04/11/21 21:49:30                                                                      Desc
                             Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2                                               User: stroude                                                          Page 2 of 2
Date Rcvd: Apr 09, 2021                                            Form ID: nch13pln                                                    Total Noticed: 20
15942716              + Email/Text: bankruptcy@speedyinc.com
                                                                                   Apr 10 2021 00:36:00     Speedy Cash, PO Box 780408, Wichita KS
                                                                                                            67278-0408
16014776              + Email/Text: bncmail@w-legal.com
                                                                                   Apr 10 2021 00:36:00     TD Bank USA, N.A., C O WEINSTEIN &
                                                                                                            RILEY, PS, 2001 WESTERN AVENUE, STE
                                                                                                            400, SEATTLE, WA 98121-3132

TOTAL: 15


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr              *+            PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021
15946892        *P+++         COPPER STATE CREDIT UNION, FKA DEER VALLEY CREDIT UNION, 15458 N. 28TH AVENUE, PHOENIX, AZ
                              85053-4076

TOTAL: 0 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 11, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 8, 2021 at the address(es) listed below:
Name                             Email Address
RUSSELL BROWN
                                 ecfmailclient@ch13bk.com

THOMAS ADAMS MCAVITY
                                 on behalf of Debtor THEODORE R CARLSON documents@phxfreshstart.com tom@phxfreshstart.com

U.S. TRUSTEE
                                 USTPRegion14.PX.ECF@USDOJ.GOV


TOTAL: 3




        Case 2:20-bk-01152-BKM Doc 36 Filed 04/09/21 Entered 04/11/21 21:49:30                                                              Desc
                             Imaged Certificate of Notice Page 2 of 4
FORM nch13pln
REVISED 06/04/2018



                                UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF ARIZONA

In re:                                                        Case No.: 2:20−bk−01152−BKM

    THEODORE R CARLSON                                        Chapter: 13
    1112 SAN PEDRO DRIVE NE 145
    ALBUQUERQUE, NM 87710
    SSAN: xxx−xx−5742
    EIN:

Debtor(s)


                        NOTICE OF DATE TO FILE OBJECTION TO CHAPTER 13 PLAN
    Notice is hereby given that the Debtor(s) have filed the enclosed or attached Chapter 13 Plan. Pursuant to Local
Rules 2084−9 and 2084−10, plan confirmation is governed by the following procedures:

1. Any objection by a creditor to the plan must be in writing and filed within the Bankruptcy Court, and copies
served on the following parties, no later than 14 days after the original date set for the meeting of creditors, or any
continuance thereof, or reinstatement of the case, or 28 days after service, whichever is later:
Address of the Bankruptcy Clerk's Office                          U.S. Bankruptcy Court, Arizona
                                                                  230 North First Avenue, Suite 101
                                                                  Phoenix, AZ 85003−1727

Address of Trustee                                                RUSSELL BROWN
                                                                  CHAPTER 13 TRUSTEE
                                                                  SUITE 800
                                                                  3838 NORTH CENTRAL AVENUE
                                                                  PHOENIX, AZ 85012−1965

Address of Debtor(s)                                              THEODORE R CARLSON
                                                                  1112 SAN PEDRO DRIVE NE 145
                                                                  ALBUQUERQUE, NM 87710



Address of Debtor(s) Attorney                                     THOMAS ADAMS MCAVITY
                                                                  Phoenix Fresh Start Bankruptcy Attorneys
                                                                  4131 Main Street
                                                                  Skokie, IL 60076−2780


                                   − − − NOTICE CONTINUES ON NEXT PAGE − − −




    Case 2:20-bk-01152-BKM Doc 36 Filed 04/09/21 Entered 04/11/21 21:49:30                                       Desc
                         Imaged Certificate of Notice Page 3 of 4
2.    The Trustee is to file a Recommendation within 28 days after the above date for creditor objections.

3. If creditors file no objections and the Trustee recommends confirmation, the Court may confirm the Plan without
a hearing.

4. If a creditor files an objection and/or the Trustee does not recommend confirmation, the Court may confirm a
plan without a hearing, provided the Trustee and all objecting creditors agree to a stipulated confirmation order. If
unable to so agree and stipulate, the Trustee or objecting creditor shall set the matter for hearing and provide notice to
the Debtor(s) and each objecting party.

5. For an original plan, the failure of a party in interest to timely file an objection to confirmation of the Plan
shall constitute acceptance of the Plan pursuant to 11 U.S.C. Section 1325(a)(5)(A), and a waiver of the
requirement under Section 1324 that the Court hold a confirmation hearing within 45 days after the date of the
meeting of creditors.



Date: April 9, 2021

Address of the Bankruptcy Clerk's Office:                    Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101                            George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




     Case 2:20-bk-01152-BKM Doc 36 Filed 04/09/21 Entered 04/11/21 21:49:30                                     Desc
                          Imaged Certificate of Notice Page 4 of 4
